Title: From George Washington to John Hopkins, 25 March 1787
From: Washington, George
To: Hopkins, John



Sir,
Mount Vernon Mar. 25th 1787

The last post brought me your favor of the 20th.
At the same time that I pray you to accept my thanks for the advance you were so obliging as to make, on my Acct to Mr Buchanan (as treasurer for the James river Company) I cannot help expressing my surprise at the application to you. Sure I am that nothing ever dropped from me that could induce him to make it; & I now beg that if it should ever be made on any similar occasion, that you would be pleased to refer him to me; for I should feel very unhappy if it should so happen that I might not have it in my power to answer a similer call. Your letter, with Mr Buchanons rect, is the first intimation I have had of the Company’s call on the Members for a dividend of their subscription.

In the present instance I happen to be provided, and send the money with my sincere acknowledgments to you for the advance of it, by Mr Ch. Lee. begging you to receive the assurances of my esteem & regard I am Sir Yr Most Obedt Servt

Go: Washington


P.S. Your favor did not get to my hands till last Night, and I was about dispatching this letter to day to Mr Lee when a Gent. from Alexandria coming in, informs me that he was to set off this morning for Richmond—I nevertheless send the money up to take the first safe conveyance down to that place. As this renders the matter more precarious I would thank you for acknowledging the receipt of this letter and the money by the Post. Yrs &ca G.W.

